DETAILED ACTION

The Amendment filed August 16, 2022 has been received and considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 889534 assigned to Star Kugelhalter GMBH.
Regarding Claim 21, the ‘534 patent discloses a tolerance ring (see Figure 3/Abb 3) having all the features of the instant invention including:  a substrate (see paragraph 0001 of applicant’s provided translation), and an overlying layer (i.e., the sliding layer described in the reference) comprising a thermal enhancement layer (see paragraph 0002 of applicant’s provided translation) comprising at least one of a Vickers hardness of less than 400 VPN or a thermal conductivity of greater than 100 W/m*K (note that the sliding layer described in paragraph 0002 of applicant’s provided translation is copper.  According to Google, the Vickers hardness value of copper is 107 HV equivalent to 107 VPN, which is less than 400 HV or 400 VPN, as required by the claim, and the thermal conductivity value of copper is 400 W/m*K, which is greater than 100 W/m*K, as required by the claim), wherein the tolerance ring comprises a plurality of projections 1 protruding radially inwardly or outwardly (see Figure 3), wherein the thermal enhancement layer defines a portion of an exterior surface of the tolerance ring (see Figure 3 and paragraph 0002 of applicant’s provided translation and note that since the copper layer serves as a sliding/protecting layer it is accordingly exposed at the exterior surface of the ring), and wherein the thermal enhancement layer comprises a metal comprising at least one of zinc (see paragraph 0002 of applicant’s provided translation).
Regarding Claim 22, the ‘534 patent further discloses that at least one of the projections 1 is polygonal in cross section (see Figure 2).
Regarding Claim 23, note that at least one of the projections 1 has a shouldered wave structure as shown in the shouldered end projection portions of Figure 1.
Regarding Claim 24, note that at least one of the projections 1 (i.e., the middle projection portions 1) has a shoulderless wave structure as shown in Figure 1. 
Regarding Claim 25, see Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 889534 assigned to Star Kugelhalter GMBH in view of PG Publication No. 2014/0187336 to Hagan.
Regarding Claim 1, the ‘534 patent discloses a tolerance ring (see Figure 3/Abb 3) having all the features of the instant invention including:  a substrate (see paragraph 0001 of applicant’s provided translation), and an overlying layer (i.e., the sliding layer described in the reference) comprising a thermal enhancement layer (see paragraph 0002 of applicant’s provided translation) comprising at least one of a Vickers hardness of less than 400 VPN or a thermal conductivity of greater than 100 W/m*K (note that the sliding layer described in paragraph 0002 of applicant’s provided translation is copper.  According to Google, the Vickers hardness value of copper is 107 HV equivalent to 107 VPN, which is less than 400 HV or 400 VPN, as required by the claim, and the thermal conductivity value of copper is 400 W/m*K, which is greater than 100 W/m*K, as required by the claim), wherein the tolerance ring comprises a plurality of projections 1 protruding radially inwardly or outwardly (see Figure 3), wherein the thermal enhancement layer defines a portion of an exterior surface of the tolerance ring (see Figure 3 and paragraph 0002 of applicant’s provided translation and note that since the copper layer serves as a sliding/protecting layer it is accordingly exposed at the exterior surface of the ring), and wherein the thermal enhancement layer comprises a metal comprising at least one of zinc (see paragraph 0002 of applicant’s provided translation).
However, the ‘534 patent does not disclose that the thermal enhancement layer comprises a metal comprising at least two of aluminum, zinc, copper, beryllium, magnesium, tin, titanium, tungsten, iron, bronze, or alloys thereof.
Hagan is relied upon merely for his teachings of a tolerance ring having an overlying layer 116 forming a thermal enhancement layer comprising a metal comprising at least two of aluminum, bronze, and copper (see paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the thermal enhancement layer of the ‘534 patent with a metal comprising at least two of aluminum, bronze, and copper as taught by Hagan as a matter of design preference dependent upon the desired level of thermal conductivity of the overlying layer.
Regarding Claim 4, see Claim 1 above.
Regarding Claim 5, see Figure 2 and paragraph 0003 of applicant’s provided translation of the ‘534 patent.
Regarding Claims 8 and 9, the ‘534 patent, as modified, does not specifically disclose that the overlying layer comprises a deposited coating or a cladding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the overlying layer of the ‘534 patent, as modified, to be a deposited coating or a cladding as a matter of design preference dependent upon the desired thickness of the coating itself and the desired manufacturing process for the tolerance ring.
Regarding Claim 10, see paragraph 0003 of applicant’s provided translation of the ‘534 patent.
Regarding Claim 11, see paragraphs 0001 and 0003 of applicant’s provided translation of the ‘534 patent.
Regarding Claim 12, note that the ‘534 patent discloses that the thermal enhancement layer comprises a metal comprising either zinc or copper as described in paragraph 0002 of applicant’s provided translation.
Regarding Claim 13, see paragraph 0021 of Hagan which teachings a tolerance ring having overlying layer 116 with a thickness within the range of 10 microns to 200 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the overlying layer of the ‘534 patent to be the claimed thickness as taught by Hagan as a matter of design preference dependent upon the desired level of thermal conductivity of the overlying layer.
Regarding Claim 14, Hagan further teaches his tolerance ring having a substrate 114 with a thickness within the range of 0.075 to 0.8 mm (see paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designed the substrate of the ‘534 patent to be the claimed thickness as taught by Hagan as a matter of design preference dependent upon the desired size and thickness of the tolerance ring itself.
Regarding Claim 15, Hagan further teaches his tolerance ring having an outer radius within the range of 3 mm to 150 mm (see paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to designed the tolerance ring of the ‘534 patent to have the claimed radius as taught by Hagan as a matter of design preference dependent upon the desired size and shape of the tolerance ring itself.
Regarding Claim 16, see the axial gap shown in Figure 3 of the ‘534 patent.
Regarding Claim 17, Hagan further teaches a tolerance ring having a length within the range of 6 mm to 250 mm (see paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the tolerance ring of the ‘534 patent to have the claimed length as taught by Hagan as a matter of design preference dependent upon the desired size and shape of the tolerance ring itself.
Regarding Claim 19, see Figure 3 and the projections 1 of the ‘534 patent.
Regarding Claim 20, see Claim 1 above and note again that the copper of the thermal enhancement layer has a thermal conductivity of 400 W/m*K as discussed above.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. 
Firstly, applicant argues the rejection of Claim 1.  Applicant contends that the ‘534 patent (aka the Star Kugelhalter reference) does not disclose all the features of the claim.
In response to this, the examiner contends that the Star Kugelhalter/’534 patent does disclose most all the features of Claim 1 as outlined in the rejection above and that the Hagan reference teaches the new claim limitation regarding the metal of the thermal enhancement layer including at least two of aluminum, bronze, and copper, as disclosed in paragraph 0018 of the Hagan reference. The examiner maintains that one of ordinary skill in the art when looking to the Hagan reference would glean that providing a thermal enhancement layer with a metal comprising at least two of aluminum, bronze, and copper would enhance the overall level of thermal conductivity of the overlying layer and thus provide a better design for the tolerance ring.
Next, applicant argues the rejections of Claims 8 and 9 for the same reasons as argued with respect to Claim 1 above. 
The examiner directs applicant’s attention to the examiner’s remarks above with respect to Claim 1. 
Applicant then argues the rejections of Claims 13-15 and 17. Applicant contends that the Hagan reference fails to cure the deficiencies of the ‘534 patent/Star Kugelhalter reference with regards to the features of Claim 1. 
Again, applicant’s attention is drawn to the examiner’s remarks above with respect to Claim 1.
New Claims 21-25 are rejected as outlined above.
It is for all these reasons that the rejections of Claims 1, 4, 5, 8-17, 19, and 20 have been maintained and new Claims 21-25 have been rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	09/28/22